— Judgment, Supreme Court, Bronx County (Irwin M. Silbowitz, J.), entered on April 27, 1984, unanimously reversed, on the law and the facts, without costs, and a new trial ordered solely on the issue of damages, unless the plaintiff, within 20 days after service upon her attorney of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor *697to $500,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs or disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated.
The appeal from the order of said court entered on or about March 13, 1984 is unanimously dismissed, without costs, as having been subsumed in the appeal from the judgment. Concur — Sandler, J. P., Asch, Fein and Milonas, JJ.